                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,
                                                                   8:18CR338
                        Plaintiff,

        v.                                               PRELIMINARY ORDER OF
                                                              FORFEITURE
 KEEVAN CRAIG DEAN,

                        Defendant.


       This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 123). The Court has carefully reviewed the record in this case
and finds as follows:

       1.     On July 26, 2019, defendant Keevan Craig Dean (“Dean”) pled guilty
pursuant to a written Plea Agreement (Filing No. 103) to Counts I and II of an Information
and admitted the Forfeiture Allegation. Count I of the Information charged Dean with
conspiracy to distribute and possess with intent to distribute 500 grams or more of a mixture
or substance containing a detectable amount of methamphetamine, in violation of 21
U.S.C. §§ 846, 841(a)(1) and 841(b)(1). Count II of the Information charged Dean with
conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h).              The
Forfeiture Allegation in the Information sought the forfeiture, pursuant to 21 U.S.C. § 853,
of United States currency and a Gucci Stainless Steel Chrono watch (“watch”) seized from
Dean on or about November 16, 2018, on the basis that they constituted, or were derived
from, proceeds obtained as a result of the conspiracy or were intended to be used to commit
or facilitate the commission of the conspiracy charged in the Information.


       2.     By Joint Stipulation (Filing No. 122), the parties agreed the property to be
forfeited is $30,020 in U.S. currency and the watch.
       3.     By virtue of said plea of guilty and the parties’ stipulation, Dean forfeits his
interest in the $30,020 in United States currency and the watch, and the government is
entitled to possession of that property, pursuant to 21 U.S.C. § 853.

       4.     The government’s Motion for Preliminary Order of Forfeiture should be
granted.

       IT IS ORDERED:

       1.     The government’s Motion for Preliminary Order of Forfeiture (Filing
              No. 123) is granted.

       2.     Based on the Forfeiture Allegation of the Information, Dean’s guilty plea and
              the parties’ stipulation, the government is hereby authorized to seize the
              $30,020 in United States currency and the watch.

       3.     Dean’s interest in the $30,020 in United States currency and the Gucci
              Stainless Steel Chrono watch is hereby forfeited to the government for
              disposition in accordance with the law, subject to the provisions of 21 U.S.C.
              § 853(n)(1).

       4.     The $30,020 in United States currency and the watch are to be held by the
              government in its secure custody and control.

       5.     Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
              thirty consecutive days on an official internet government forfeiture site,
              www.forfeiture.gov., notice of this Preliminary Order of Forfeiture, notice of
              publication evidencing the government’s intent to dispose of the property in
              such manner as the Attorney General may direct, and notice that any person,
              other than Dean, having or claiming a legal interest in any of the subject
              property must file a Petition with the Court within thirty days of the final
              publication of notice or of receipt of actual notice, whichever is earlier.

       6.     The published notice shall state the Petition referred to in Paragraph 5, above,
              shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
              the $30,020 in United States currency or the watch, shall be signed by the
              Petitioner under penalty of perjury, and shall set forth the nature and extent
              of the Petitioner’s right, title, or interest in the $30,020 in United States

                                              2
      currency or the watch and any additional facts supporting the Petitioner’s
      claim and the relief sought.

7.    The government may also, to the extent practicable, provide direct written
      notice to any person known to have an interest in the $30,020 in United States
      currency and the watch as a substitute for published notice as to those persons
      so notified.

8.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 22nd day of October 2019.


                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         United States District Judge




                                     3
